Exhibit 10.22

 

SUMMARY OF CASH COMPENSATION

FOR DIRECTORS OF

WORTHINGTON INDUSTRIES, INC.

 

On May 19, 2006, the Compensation and Stock Option Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) recommended and on May 20,
2006, the Board approved the following changes to the cash compensation for
non-employee directors of the Company, effective June 1, 2006. Non-employee
Directors of Worthington Industries, Inc. (the “Company”) receive the following
cash compensation. Directors who are employees of the Company receive no
additional compensation for serving as members of the Board or as members of
Board committees. Directors are reimbursed for out-of-pocket expenses incurred
in connection with their serving as directors, including travel expenses.

 

         Prior         New

Annual Retainer:

       $  35,000           $  45,000  

Attendance at a Board Meeting:

     $    1,500         $    1,500  

(including telephonic meetings)

          

Audit Committee Chair

          

(Annual Retainer):

     $  10,000         $  10,000  

Committee Chair Other Than Audit

          

(Annual Retainer):

     $    5,000         $    7,500  

Attendance at a Board / Committee Meeting:

          

(including telephonic meetings)

     $    1,000         $    1,500  

 

E-7